COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-07-251-CR
                                 NO. 2-07-252-CR


SABRINA BURRUS                                                  APPELLANT

                                             V.

THE STATE OF TEXAS                                                    STATE

                                         ------------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                         ------------

                         MEMORANDUM OPINION 1

                                         ------------

                                  I. INTRODUCTION

     Appellant Sabrina Burrus entered open pleas of guilty to the charged

offenses of bribery and theft of stolen property of between $100,000 and

$200,000 by a public servant. The trial court sentenced Burrus to thirty-five

years’ confinement on the theft charge and ten years’ confinement on the


     1
         … See T EX. R. A PP. P. 47.4.
bribery charge.     In three issues, Burrus argues that her trial counsel was

ineffective, that the trial court erred by not setting an evidentiary hearing on her

motion for new trial, and that the evidence is factually insufficient to support

her punishment. We will affirm.

                    II. F ACTUAL AND P ROCEDURAL B ACKGROUND

      In 1997, Burrus started a business to assist automobile dealerships with

the process of transferring titles.    Deputized as a tax assessor/collector in

Tarrant County, she contracted with dealerships for a fee to facilitate the title

transfer process.    Burrus’s role was “to go from dealer to dealer and make

things go quicker and smoother as opposed to the dealers having to track all the

way to the courthouse” to conduct title work. By 2000, her business had

expanded to include approximately twenty-five employees.

      Burrus’s business experienced a downturn in late 2001. In order to cover

expenses, she began utilizing funds that she had received from car dealerships

to pay business and personal expenses.         In 2003, the Tarrant County Tax

Assessor’s office received a number of hot checks from Burrus’s business, the

office began receiving complaints that she was not completing her work timely,

and some of the work that Burrus turned in to the Tax Assessor’s

office—consisting primarily of paperwork for the transfer of automobile

titles—did not have any funds attached to it. Thereafter, it was discovered that

                                         2
approximately $660,000 in hot checks accompanied title work processed by

Burrus.   Authorities discovered an additional $100,000 in checks with

insufficient funds and paperwork with no checks at Burrus’s office. Tarrant

County consequently paid $767,089.26 to cover the funds that Burrus had

misappropriated.

      After the trial court accepted Burrus’s plea, a pre-sentence investigation

report was prepared, and the trial court conducted a hearing on Burrus’s

punishment after receiving exhibits and testimony from the State regarding the

charged offenses. Eleven witnesses testified on Burrus’s behalf, and Burrus

also testified. After sentencing, Burrus filed a motion for new trial, arguing that

she was denied effective assistance of counsel. The record does not show that

a hearing was held on the motion for new trial, which was overruled by

operation of law.

                           III. INEFFECTIVE A SSISTANCE

      In her first issue, Burrus argues that her trial counsel was ineffective

because he failed to seek a hearing on any pre-trial motion, failed to properly

investigate the case, failed to fully explain the terms of a plea offer from the

state and the option of having a jury determine punishment, failed to perform

any investigation prior to the punishment hearing, and failed to file a motion for




                                        3
new trial. Burrus also contends that the cumulative effect of trial counsel’s

deficiencies denied her a fair trial.

      A.     Standard of Review

      To establish ineffective assistance of counsel, an appellant must show by

a preponderance of the evidence that her counsel’s representation fell below

the standard of prevailing professional norms and that there is a reasonable

probability that, but for counsel’s deficiency, the result of the trial would have

been different.   Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 2064 (1984); Salinas v. State, 163 S.W.3d 734, 740 (Tex. Crim. App.

2005); Mallett v. State, 65 S.W.3d 59, 62–63 (Tex. Crim. App. 2001);

Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999); Hernandez v.

State, 988 S.W.2d 770, 770 (Tex. Crim. App. 1999).

      In evaluating the effectiveness of counsel under the first prong, we look

to the totality of the representation and the particular circumstances of each

case. Thompson, 9 S.W.3d at 813. The issue is whether counsel’s assistance

was reasonable under all the circumstances and prevailing professional norms

at the time of the alleged error. See Strickland, 466 U.S. at 688–89, 104 S.

Ct. at 2065. Review of counsel’s representation is highly deferential, and the

reviewing court indulges a strong presumption that counsel’s conduct fell within

a wide range of reasonable representation.       Salinas, 163 S.W.3d at 740;

                                        4
Mallett, 65 S.W.3d at 63. As we have stated many times, a reviewing court

will rarely be in a position on direct appeal to fairly evaluate the merits of an

ineffective assistance claim. Thompson, 9 S.W.3d at 813–14. “In the majority

of cases, the record on direct appeal is undeveloped and cannot adequately

reflect the motives behind trial counsel’s actions.” Salinas, 163 S.W.3d at 740

(quoting Mallett, 65 S.W.3d at 63).        To overcome the presumption of

reasonable professional assistance, “any allegation of ineffectiveness must be

firmly founded in the record, and the record must affirmatively demonstrate the

alleged ineffectiveness.” Id. (quoting Thompson, 9 S.W.3d at 813). It is not

appropriate for an appellate court to simply infer ineffective assistance based

upon unclear portions of the record. Mata v. State, 226 S.W.3d 425, 432

(Tex. Crim. App. 2007).

      The second prong of Strickland requires a showing that counsel’s errors

were so serious that they deprived the defendant of a fair trial, i.e., a trial

whose result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. In

other words, an appellant must show there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have

been different. Id. at 694, 104 S. Ct. at 2068. A reasonable probability is a

probability sufficient to undermine confidence in the outcome. Id. The ultimate




                                       5
focus of our inquiry must be on the fundamental fairness of the proceeding

whose result is being challenged. Id. at 697, 104 S. Ct. at 2070.

      B.     Hearing on Pre-trial Motions

      Burrus argues that her trial counsel was ineffective because he never

sought a hearing on any pre-trial motion that he filed. The record, however,

does not provide any explanation demonstrating why trial counsel did not seek

a hearing on the pre-trial motions. Burrus’s allegation of ineffectiveness is

therefore not firmly founded in the record. See Thompson, 9 S.W.3d at 813.

Because the record fails to demonstrate trial counsel’s alleged ineffectiveness

for failing to seek a hearing on the pre-trial motions that he filed, this allegation

of ineffectiveness fails under the first Strickland prong.

      C.     Failure to Investigate Case

      Burrus argues that her trial counsel was ineffective because he did not

properly investigate the case. Relying on contentions raised in her affidavit

attached to her motion for new trial, Burrus contends, among other things, that

trial counsel “waited to the very last minute to discuss” the case with her and

that he “was not interested in the in-depth facts of Appellant’s case.” Burrus

attached six other affidavits to her motion for new trial.

      A motion for new trial is not self-proving. Lamb v. State, 680 S.W.2d
11, 13 (Tex. Crim. App. 1984), cert. denied, 470 U.S. 1009. During a hearing

                                         6
on a motion for new trial, a trial court may receive evidence by affidavits.

Godoy v. State, 122 S.W.3d 315, 319 (Tex. App.—Houston [1st Dist.] 2003,

pet. ref’d). An affidavit attached to the motion, however, is merely “a pleading

that authorizes the introduction of supporting evidence” and is not evidence

itself. Jackson v. State, 139 S.W.3d 7, 20 (Tex. App.—Fort Worth 2004, pet.

ref’d). To constitute evidence, the affidavit must be introduced as evidence at

the hearing on the motion. Id.

      Here, the record does not show that a hearing was held on Burrus’s

motion for new trial, which was filed by Burrus’s appellate counsel, not her trial

counsel. Consequently, to the extent Burrus relies on the affidavits attached

to her motion for new trial as evidence supporting her ineffective assistance

claims, the affidavits are not evidence because they were never introduced as

evidence at a hearing on her motion for new trial. See id. at 21.

      What evidence there is in the record relating to trial counsel’s

investigation of the case does not support Burrus’s claim of ineffectiveness.

The following exchange occurred between Burrus and her trial counsel:

      [Trial counsel]: We came up here and we were discussing our options as
      we’ve done before. And before that we had met in my office to discuss
      potential witnesses that we would need, possible expert witnesses that
      could talk about the industry in which this all occurred in, the standard
      practices, that sort of thing?

      [Burrus]: Yes, sir.

                                        7
[Trial counsel]: As well as bookkeeping, character witnesses, all
kinds of witnesses?

[Burrus]: Yes, sir.

[Trial counsel]: As well as we scheduled appointments for me to go
look at documents that the Tarrant County DA’s office had in
regards to this case. And I just wanted to ask you to make sure
everyone is clear that your decision to plead guilty today and ask
for this PSI was basically your idea; do you agree with that?

[Burrus]: Yes, sir.

[Trial counsel]: I had told you that I felt prepared to go to trial. All
we had to do was put in the time, get our witnesses together and
we were ready to go?

[Burrus]: Yes, sir.

[Trial counsel]: And you are not pleading guilty here today because
you somehow felt unprepared to go to trial; do you agree with
that?

[Burrus]: Yes, sir.

[Trial counsel]: But instead you told me basically, you know, I did
this, I handed it to them, meaning that you had told them what you
had done, you brought all these documents to the Tarrant County
auditor and you’re guilty; do you agree with that?

[Burrus]: Yes, sir.

[Trial counsel]: And is there anything that you had wanted me to
do that I didn’t or did do that you didn’t want me to do or are you
dissatisfied in any way with what I’ve done with your case?

[Burrus]: No, sir.




                                   8
      [Trial counsel]: And are we doing exactly what you want to do
      today by entering this open plea and requesting the PSI?

      [Burrus]: Yes, sir.

Thus, the evidence in the record relating to Burrus’s claim that trial counsel was

ineffective for failing to properly investigate the case indicates that trial counsel

felt prepared to go to trial and that Burrus did not plead guilty because she felt

unprepared to go to trial. As above, Burrus’s allegation of ineffectiveness is

therefore not firmly founded in the record. See Thompson, 9 S.W.3d at 813.

Because the record fails to demonstrate trial counsel’s alleged ineffectiveness

for failing to properly investigate the case, this allegation of ineffectiveness fails

under the first Strickland prong.

      D.     Failure to Fully Explain Plea Offer

      Burrus argues that her trial counsel was ineffective because he failed to

fully explain a plea offer made by the State and failed to give her adequate time

before trial to consider the offer. She also seems to contend that trial counsel

was ineffective because he never explained that she could have elected to have

a jury assess her punishment.

      Burrus relies solely on her affidavit as evidence of trial counsel’s alleged

ineffectiveness, but as explained above, her affidavit is not evidence supporting

her ineffectiveness claims. See Jackson, 139 S.W.3d at 21. There is also


                                          9
nothing in the record, including in the punishment hearing, concerning what trial

counsel did or did not explain regarding a plea offer made by the state, the

amount of time that Burrus had to accept or reject the alleged offer, or the

circumstances surrounding the option of having a jury assess punishment.

Burrus did, however, affirm by her signature on the written plea admonishments

that she was “totally satisfied with representation given me by my counsel.”

Burrus does not assert that trial counsel failed to inform her of the State’s

proposed plea offer. Burrus’s allegations of ineffectiveness are therefore not

firmly founded in the record. See Thompson, 9 S.W.3d at 813. Because the

record fails to demonstrate trial counsel’s alleged ineffectiveness for failing to

fully explain the plea offer, this allegation of ineffectiveness fails under the first

Strickland prong.

      E.     Punishment Hearings

      Burrus argues that trial counsel was ineffective because he failed to

perform any investigation prior to the punishment hearing.              Specifically,

regarding the hearing in which the trial court accepted testimony and exhibits

on the open pleas, Burrus complains that trial counsel was ineffective because

he did not know who the State was going to call as witnesses, he only asked

Betsy Price, the Tarrant County Tax Assessor/Collector, six questions, he did

not ask Julie Hillhouse, the Senior Internal Auditor for the Tarrant County

                                         10
Auditor’s Office, any questions, he only asked Phillip Morris, the forensic

financial analyst for the Tarrant County District Attorney’s Office, nine

questions, he did not invoke the “Rule,” he did not object to any evidence

offered by the State, and he did not object to an improper predicate laid by the

state for the introduction of a transcript of a taped conversation.

      The record is silent as to why trial counsel asked Price only six questions,

asked Hillhouse no questions, asked Morris only nine questions, did not invoke

the “Rule,” did not object to any evidence offered by the State, and did not

object to an improper predicate for the admission of a taped conversation. The

record thus does not adequately reflect the motives behind trial counsel’s

actions, and we will not infer ineffective assistance based upon unclear portions

of the record.   See Mata, 226 S.W.3d at 432.         Moreover, Burrus has not

demonstrated that a reasonable probability exists that her punishment would

have been different had trial counsel—at the hearing on the open pleas—asked

more questions, invoked the “Rule,” objected to some or all of the State’s

evidence, and objected to an improper predicate. See Strickland, 466 U.S. at

694, 104 S. Ct. at 2068. These allegations of ineffectiveness fail under the

first and second Strickland prongs.

      Regarding the sentencing hearing, Burrus additionally argues that trial

counsel was ineffective because he asked Burrus to write down questions to

                                       11
ask the witnesses, he did not interview the witnesses who testified at

punishment, and he failed to call expert witnesses to refute the testimony of

the State’s witnesses.

      The record shows that trial counsel called twelve witnesses, including

Burrus, to testify on Burrus’s behalf. Trial counsel propounded many questions

throughout the hearing inquiring into numerous aspects of Burrus’s life,

including the probable effect on Burrus’s family if the trial court sentenced her

to confinement. The record does not show that trial counsel asked Burrus to

write down questions for him or failed to interview the witnesses who testified

at punishment, nor is there any explanation in the record why trial counsel did

not call expert witnesses to refute the State’s witnesses’ testimony. These

allegations of ineffectiveness are therefore not firmly founded in the record, and

Burrus has not overcome the strong presumption that counsel’s conduct fell

within the wide range of reasonable representation. See Salinas, 163 S.W.3d

at 740; Thompson, 9 S.W.3d at 813. Burrus has also not demonstrated that

a reasonable probability exists that her punishment would have been different

had trial counsel called expert witnesses to refute the testimony of the State’s

witnesses. See Strickland, 466 U.S. at 694, 104 S. Ct. at 2068. Accordingly,

these allegations of ineffectiveness fail under the first and second Strickland

prongs.

                                       12
      F.    Failure to File Motion for New Trial

      Burrus argues that trial counsel was ineffective because he failed to file

a motion for new trial. The record shows that the trial court sentenced Burrus

on July 19, 2006, and that Burrus’s appellate counsel filed a timely motion for

new trial on August 18, 2006. See T EX. R. A PP. P. 21.4(a). Burrus has not

shown that she suffered any prejudice because her appellate counsel filed the

motion for new trial instead of her trial counsel.       Burrus’s allegation of

ineffectiveness fails under the second Strickland prong.

      G.    Cumulative Effect

      Burrus argues that she was denied a fair trial because of the cumulative

effect of trial counsel’s alleged instances of ineffectiveness. All of Burrus’s

claims of ineffectiveness considered above, however, fail under either the first

or second Strickland prong or both Strickland prongs. There being no error or

cumulative effect of ineffectiveness to accumulate, we cannot conclude that

Burrus was denied a fair trial on this ground. See Chamberlain v. State, 998
S.W.2d 230, 238 (Tex. Crim. App. 1999) (stating that non-errors may not in

their cumulative effect cause error). We overrule Burrus’s first issue.

                      IV. M OTION FOR N EW T RIAL H EARING

      In her second issue, Burrus argues that the trial court erred by failing to

set an evidentiary hearing on her motion for new trial and by allowing the

                                      13
motion for new trial to be overruled by operation of law. The State responds

in part that Burrus failed to present her motion for new trial to the trial court.

We agree with the State.

      A defendant has a right to a hearing on a motion for new trial when the

motion raises matters that cannot be determined from the record. Reyes v.

State, 849 S.W.2d 812, 816 (Tex. Crim. App. 1993). However, the trial court

is under no requirement to conduct a hearing if the motion for new trial is not

presented in a timely manner. See T EX . R. A PP. P. 21.6; Rozell v. State, 176
S.W.3d 228, 230 (Tex. Crim. App. 2005). The rules of appellate procedure

require that “the defendant must present the motion for new trial to the trial

court within 10 days of filing it.” T EX. R. A PP. P. 21.6. Presentment requires

a defendant to go beyond simply filing the motion for new trial with the clerk

of the trial court; “[t]he presentment must result in actual notice to the trial

court and may be evidenced by the judge’s signature or notation on a proposed

order or by a hearing date set on the docket.” Carranza v. State, 960 S.W.2d
76, 79 (Tex. Crim. App. 1998). Examples of presentment include obtaining the

trial court’s ruling on the motion for new trial, the judge’s signature or notation

on a proposed order, or a hearing date on the docket sheet. Id. The defendant

bears the burden of ensuring this notation or setting a hearing. Simpson v.

State, 962 S.W.2d 57, 58 (Tex. App.—Houston [1st Dist.] 1997, no pet.).

                                        14
      Here, although Burrus timely filed her motion for new trial, there is no

ruling on the motion, no proposed order containing the judge’s signature or

notation, and no notation on the docket sheet of a hearing date set on the

motion. The only suggestions of presentment include a statement in the motion

titled, “Certificate of Presentment,” and a notation in the docket sheet stating

that the motion for new trial was filed on August 18, 2006. This evidence,

however, is insufficient to establish presentment under rule 26.1. See Cozzi v.

State, 160 S.W.3d 638, 641 n.5 (Tex. App.—Fort Worth 2005, pet. ref’d)

(stating that docket sheet entry indicating that “motion for new trial filed” is

insufficient to show presentment); Longoria v. State, 154 S.W.3d 747, 762

(Tex. App.—Houston [14th Dist.] 2004, pet. ref’d) (holding that statement in

record—“Notice of Presentment of Motion for New Trial”—is insufficient to

show presentment); Oestrick v. State, 939 S.W.2d 232, 235 n.5 (Tex.

App.—Austin 1997, pet. ref’d) (stating that a self-serving statement by defense

counsel, without more, has been held to be insufficient evidence of

presentment to the trial court).

      We further note that Burrus previously filed an application for writ of

habeas corpus pursuant to article 11.07 of the code of criminal procedure and

that the court of criminal appeals found that Burrus was entitled to pursue an

out-of-time appeal.   The effect of granting an out-of-time appeal is that it

                                      15
restores the defendant to the position she occupied immediately after the trial

court signed the judgment of conviction. Mestas v. State, 214 S.W.3d 1, 4

(Tex. Crim. App. 2007). Since Burrus was returned to a point at which she

could give notice of appeal, she was also at a point where she could file a

motion for new trial. See id. The record indicates that Burrus filed her notice

of appeal one day after the court of criminal appeals’s mandate issued granting

Burrus an out-of-time appeal. Thus, she did not file a motion for new trial and

seek presentment of it after being granted an out-of-time appeal, which she

could have done. We hold that the trial court did not err by failing to hold a

hearing on Burrus’s motion for new trial.

      Burrus additionally argues that the trial court erred by allowing the motion

for new trial to be overruled by operation of law. But a trial court cannot abuse

its discretion by denying a motion for new trial by operation of law when the

motion was not timely presented. Longoria, 154 S.W.3d at 762–63. Thus, the

trial court did not err by allowing the motion for new trial to be overruled by

operation of law. We overrule Burrus’s second issue.




                                       16
                     V. F ACTUAL S UFFICIENCY—P UNISHMENT

      In her third issue, Burrus challenges the factual sufficiency of the

evidence underlying her punishment, arguing that her punishment is so against

the great weight and preponderance of the evidence as to be manifestly unjust.

A review of the evidence for factual sufficiency is inappropriate with respect to

the assessment of the punishment. See Bradfield v. State, 42 S.W.3d 350,

351 (Tex. App.—Eastland 2001, pet. ref’d) (declining to perform factual

sufficiency review of punishment evidence); Kanouse v. State, 958 S.W.2d
509, 510 (Tex. App.—Beaumont 1998, no pet.) (same).            Accordingly, we

overrule Burus’s third issue.

                                VI. C ONCLUSION

      Having overruled all of Burrus’s issues, we affirm the trial court’s

judgment.




                                            DIXON W. HOLMAN
                                            JUSTICE

PANEL: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

PUBLISH

DELIVERED: August 21, 2008




                                       17